        Case 1:92-cr-10369-WES Document 794 Filed 04/07/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS




  UNITED STATES OF AMERICA

         v.                                      No. 92-CR-10369-WES-2

  ALFRED W. TRENKLER




   DEFENDANT’S NOTICE OF INTENT TO RELY ON SUPPLEMENTAL
                 AUTHORITIES AT HEARING

       For the Court’s convenience, Mr. Trenkler hereby provides notice of the

following new authorities that he intends to cite and/or rely on at the hearing on

April 8, 2021.



With regard to change in CDC’s list of COVID-19 medical risk factors:
   •   CDC, “People with Certain Medical Conditions” (Mar. 29, 2021),
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
       with-medical-conditions.html (now listing “overweight” BMI as a medical risk
       factor, where it was previously listed as a factor that “might” lead to
       increased risk)

With regard to vaccine “refusal”:
   •   AMA Ethics Opinion 2.1.1, https://www.ama-assn.org/print/pdf/node/6031
       (“Informed consent to medical treatment is fundamental in both ethics and
       law. Patients have the right to receive information and ask questions about
       recommended treatments so that they can make well-considered decisions
       about care”)


                                          1
        Case 1:92-cr-10369-WES Document 794 Filed 04/07/21 Page 2 of 4




With regard to the existence of extraordinary and compelling reasons,
notwithstanding vaccination:
   •   United States v. Joseph Bradshaw, 96-cr-10032, D.E. 802 (D. Mass Mar. 4,
       2021) (granting compassionate release to defendant sentenced to mandatory
       life imprisonment plus consecutive stacked § 924(c) sentences,
       notwithstanding receipt of both vaccine doses); see also D.E. 803 at 2
       (government motion for reconsideration, by AUSA Richardson, arguing that
       receipt of vaccine defeated once-existing extraordinary and compelling
       reasons based on defendant’s COVID-19 vulnerability); D.E. 812 (denying
       reconsideration);
   •   United States v. Murakami, 17-cr-10346, D.E. 80 (D. Mass. Feb. 25, 2021)
       (granting compassionate release to defendant with hypertension,
       notwithstanding receipt of 1st dose of vaccine);
   •   United States v. Gordon, No. 14-cr-10304 (D. Mass. Feb. 23, 2021) (granting
       compassionate release, notwithstanding defendant’s refusal of vaccine).

With regard to efficacy of a single dose of vaccine:
   •   Edward H. Livingston, M.D., Necessity of 2 Doses of the Pfizer and Moderna
       COVID-19 Vaccines, JAMA (Feb. 3, 2021),
       https://jamanetwork.com/journals/jama/fullarticle/2776229 (“Two doses of the
       Pfizer and Moderna COVID-19 vaccines are necessary to confer adequate
       immunity”)

With regard to existing COIVD-19 variants, against which vaccines are less effective:
   •   Centers for Disease Control and Prevention, “About Variants of the Virus
       that Causes COVID-19” (Feb. 12, 2021),
       https://www.cdc.gov/coronavirus/2019-ncov/transmission/variant.html ;

   •   Morris, “ASU watching new COVID-19 ‘Arizona variant’ with a mutation
       known to weaken vaccines,” Arizona Republic (Apr. 1, 2021),
       https://www.azcentral.com/story/news/local/arizona-
       science/2021/04/01/arizona-covid-19-variant-detected-arizona-state-
       university-researchers-could-weaken-vaccines/4810389001/ (stating, of
       B.1.243.1 variant, “Numerous studies have shown that this mutation —
       located in the spike of the virus — lowers antibody responses to the virus and
       could weaken vaccines”);


                                            2
        Case 1:92-cr-10369-WES Document 794 Filed 04/07/21 Page 3 of 4




   •   Solis-Moreira, “New coronavirus variant with E484K mutation detected in
       Arizona,” News Medical Life Sciences (Mar. 30, 2021), https://www.news-
       medical.net/news/20210330/New-coronavirus-variant-with-E484K-mutation-
       detected-in-Arizona.aspx (stating, of B.1.243.1 variant, “[the] mutation is
       concerning for its ability to escape the immune response and reduce
       monoclonal antibodies' neutralizing power”);

   •   Joseph, “Moderna’s vaccine is less potent against one coronavirus variant but
       still protective, company says” (Jan. 25, 2021),
       https://www.statnews.com/2021/01/25/moderna-vaccine-less-effective-variant/
       (“scientists found that there was a sixfold reduction in the vaccine’s
       neutralizing power against the variant, called B.1.351, than against earlier
       forms of the coronavirus, Moderna reported”);

   •   Moderna, “Moderna Announces it has Shipped Variant-Specific Vaccine
       Candidate, mRNA-1273.351, to NIH for Clinical Study” (Feb. 24, 2021),
       https://investors.modernatx.com/news-releases/news-release-details/moderna-
       announces-it-has-shipped-variant-specific-vaccine (Moderna working on
       booster vaccine to address B.1.351 variant).

With regard to potential evolution of COVID-19 variants against which current
vaccines will not be effective:
   •   Rubin, “COVID-19 Vaccines vs Variants—Determining How Much Immunity
       Is Enough,” JAMA. 2021;325(13):1241-1243 (Mar. 17, 2021),
       https://jamanetwork.com/journals/jama/fullarticle/2777785 (quoting FDA
       chief scientist Jesse Goodman as stating, “Even if we don’t have a critical
       situation right at the moment…there’s a realistic possibility that variants
       will continue to evolve that have potential to avoid vaccine immunity,” and
       Dr. Anthony Fauci as stating “you still have a fixed immunogen and a virus
       that’s changing. Sooner or later, you’re going to get a mutant that evades
       that.”)

With regard to “break-through infection” - people who are fully vaccinated and still
contract COVID-19:
   •   KJ Shamus, “246 fully vaccinated Michiganders got COVID-19 between
       January and March, state reports,” Detroit Free Press (Apr. 6, 2021),
       https://www.freep.com/story/news/local/michigan/2021/04/06/vaccinated-
       covid-19-contract-virus-coronavirus/7101678002/ (“State health officials say



                                          3
       Case 1:92-cr-10369-WES Document 794 Filed 04/07/21 Page 4 of 4




      246 fully vaccinated Michiganders contracted coronavirus from January to
      March, and three have died.).

                                 Respectfully submitted,

                                       ALFRED TRENKLER

                                       By his attorneys,

                                       /s/ Nancy Gertner
                                       Nancy Gertner (BBO # 190140)
                                       Amy Barsky (BBO #601111)
                                       FICK & MARX LLP
                                       24 Federal Street, 4th Floor
                                       Boston, MA 02110
                                       (857) 321-8360
                                       NGERTNER@FICKMARX.COM
                                       ABARSKY@FICKMARX.COM


                                       SCOTT P. LOPEZ (BBO # 549556)
                                       LAWSON & WEITZEN LLP
                                       88 BLACK FALCON AVENUE, SUITE 345
                                       BOSTON, MA 02210
                                       617-439-4990 EXT 3076
                                       SPLOPEZ@LAWSON-WEITZEN.COM



                          CERTIFICATE OF SERVICE

       I, Nancy Gertner, as counsel to Defendant Alfred Trenkler, certify that on
April 7, 2021, I caused the foregoing document to be served by ECF on the
registered participants as indicated on the Notice of Electronic Filing.

                                /s/ Nancy Gertner
                                Nancy Gertner




                                         4
